Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 objected to because of the following informalities:  claims recites at line one “…implemented don a mobile…” This should read . implemented on a mobile….  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10,607,073. Although the claims at issue are not identical, they are not patentably distinct from each other because The claims  recited nearly identical language except claim 1 of the patent recites the language 

compare the feature information to the feature information included in the plurality of document models, wherein the features are compared one at a time, for each feature being compared, assess a probability that the new document is a certain document type of the plurality of document types based on the probabilistic indications for the given feature and prior features that have been extracted and compared;.

While the current application recites 
wherein the features are compared according to a hierarchical classification algorithm, for each feature being compared, assess the probability that the new document is a certain document type of the plurality of document types based on the probabilistic indications for the given feature and prior features that have been extracted and compared;

However the difference are not patentable distinct because  “compare the feature information to the feature information included in the plurality of document models, wherein the features are compared one at a time, for each feature being compared, assess a probability that the new document is a certain document type of the plurality of document types based on the probabilistic indications for the given feature and prior features that have been extracted and compared;” describes a hierarchical classification algorithm. In the above text features are compared one at a time with subsequent features being added to the existing features to generate a new probability this describes a hierarchy  with prior features higher in the hierarchy. Therefore claim 1 of the patent reads on claim 1 of the present application

Re claim 2-10 these claims contain similar subject matter to claim 2-10 of the patent




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "asses the probability that".  There is insufficient antecedent basis for this limitation in the claim it is unclear what the probability is referring too.

Re claim 1 recites the limitation “is a certain document type” at line 18.  The examiner notes that there is already “a certain document type” defiend in the claim and it is unclear whether this is the certain document 

Re claims 2-10 these claims are rejected because the depend from claim 1


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and the double patenting rejections. 


Re claim 1 Hoyos US 2002/0037097 discloses 

A system comprising: 

a feature knowledge database configured to store a plurality of document models generated from feature information for a plurality of document types (see paragraph 46 coupon database)

and one or processors configured to execute instructions, the one or processors communicatively coupled with the feature knowledge database, the instructions configured to cause the processor (see paragraph 153) to; 

receive an image of a new document (image data is received see paragraph 4 ), 

extract feature information for a plurality of features from the image (see paragraph 45);
 
compare the feature information to the feature information included in the plurality of document models (see paragraph 46 ), 




and  23 DOCS 117313-000000/3780985.2PATENT 117313-002CT6 when the probability that the new document is a certain document type exceeds a threshold, then determine that the new document is that certain document type (see column 5 lines 15-30 and column 2 lines 20-67 column 3 lines 1-5).




The prior art of record does not disclose wherein the features are compared according to a hierarchical classification algorithm, for each feature being compared, assess the probability that the new document is a certain document type of the plurality of document types based on the probabilistic indications for the given feature and prior features that have been extracted and compared;



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669